Exhibit 10.2

[uhglogo1a01a01a01.jpg]


AMENDMENT TO STOCK OPTION AND STOCK APPRECIATION RIGHT AWARDS
On November 6, 2014, the Compensation and Human Resources Committee (the
“Committee”) of the Board of Directors of UnitedHealth Group Incorporated (the
“Company”), pursuant to Section 3(a) of the 2002 Stock Incentive Plan, as
amended, and Section 3(a) of the 2011 Stock Incentive Plan, as amended,
authorized an amendment to Stock Options and Stock Appreciation Rights granted
to recipients based in the United States at the time of grant (“U.S.
Recipients”) and outstanding as of November 6, 2014, to provide for their
automatic exercise on the date of their expiration provided certain conditions
are met as set forth below.
Stock Option Awards
Effective November 6, 2014, outstanding Stock Option certificates granted to
U.S. Recipients are amended as follows:
1.
To the extent the vested and exercisable portion of the Option remains
unexercised as of the close of business on the date the Option expires (the
Expiration Date or such earlier date that is the last date on which the Option
may be exercised pursuant to the terms of this Award), that portion of the
Option will be exercised without any action by the Optionee in accordance with
the terms of this Certificate if the Fair Market Value of a Share on that date
is at least $0.01 greater than the Exercise Price and the exercise will result
in Optionee receiving at least one Share.

2.
Effective Date: The amendment is effective as of November 6, 2014.

3.
Savings Clause. Save and except as otherwise expressly amended, this Award
continues in full force and effect.

Stock Appreciation Right Awards (Stock-Settled)
Effective November 6, 2014, outstanding stock-settled Stock Appreciation Right
certificates granted to U.S. Recipients are amended as follows:
1.
To the extent the vested and exercisable portion of the Stock Appreciation Right
remains unexercised as of the close of business on the date the Stock
Appreciation Right expires (the Expiration Date or such earlier date that is the
last date on which the Stock Appreciation Right may be exercised pursuant to the
terms of this Award), that portion of the Stock Appreciation Right will be
exercised without any action by the Participant in accordance with the terms of
this Certificate if the Fair Market Value of a Share on that date is at least
$0.01 greater than the Exercise Price and the exercise will result in
Participant receiving at least one Share.

2.
Effective Date: The amendment is effective as of November 6, 2014.

3.
Savings Clause. Save and except as otherwise expressly amended, this Award
continues in full force and effect.





